DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Response to Amendment
The amendment filed on 02/01/2021 has been considered by Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,488,966 in view of Nagata et al (US 2017/0185224 A1) and Chauveau et al (US 2017/0293380 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because. Shown below is comparison of two independent claims.
Application 16/660356
US Patent 10,488,966 B2
1. A touch display device, comprising:
1. A touch display device, comprising:
a display panel having an active area in which a plurality of pixels are disposed, and a non-active area outside of the active area, the active area having an outer perimeter including a curved portion;
a display panel having an active area in which a plurality of pixels are disposed, and a non-active area outside of the active area, the active area having an outer perimeter including a curved portion; 
a plurality of touch sensors disposed on the active area; and
a plurality of touch sensors disposed on the active area; and
a plurality of touch lines disposed on the non-active area and connected to the plurality of touch sensors, the plurality of touch lines having respective curved portions corresponding to the curved portion of the outer perimeter of the active area,
a plurality of touch lines disposed on the non-active area and connected to the plurality of touch sensors, the plurality of touch lines having respective curved portions corresponding to the curved portion of the outer perimeter of the active area, 
first touch sensors positioned adjacent to the curved portion of the outer perimeter of the active area, and 
second touch sensors positioned adjacent to a straight portion of the outer perimeter of the active area, 
the first touch sensors having a curved outer edge which is disposed to protrude toward the outside of the active area, and 
wherein the plurality of touch sensors includes a first portion of the touch sensors positioned adjacent to the curved portion of the outer perimeter of the active area, and 
a second portion of the touch sensors positioned directly adjacent to a straight portion of the outer perimeter of the active area, 
the first portion of the touch sensors having a curved outer edge that at least partially defines an outermost portion of the first portion of the touch sensors, the curved outer edge protrudes toward the outer perimeter of the active area beyond the second portion of the touch sensors.
wherein a first one of the first touch sensors is insulated from a second one of the first touch sensors which is adjacent to the first one of the first touch sensors, and the first one of the first touch sensors and the second one of the first touch sensors are disposed on a same layer, 
wherein a circular open area is located on a region surrounded by at least four touch sensors of the plurality of touch sensors in the active area, and each of the at least four touch sensors has a side which is adjacent to the circular open area and is a round shape corresponding to a boundary of the circular open area.



	The above shows italicized limitation that are not exactly the same but refer to the same elements within the claims. The above also shows bold limitations with are not represented in the currently claimed Application. 
	Wherein the bold limitation of the independent claim 1 is not specifically disclosed by the US Patent. In light of this the Examiner pointed to the prior art reference of Nagata et al (US 2017/0185224 A1) to teach the amended limitation. 
Nagata (Fig. 1-9) discloses wherein a first one of the first touch sensors (21D; Fig. 5 and 6; wherein figure shows a first one of first touch sensor at a corner region) is insulated from a second one of the first touch sensors (21C; Fig. 5 and 6; wherein figure shows a second one of first touch sensor at a corner region) which is adjacent to the first one of the first touch sensors (21D; Fig. 4 and 6; wherein figure shows electrodes electrode 21D and 21C being vertical adjacent to each other), and the first one of the first touch sensors (21D; Fig. 5 and 6) and the second one of the first touch sensors 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the US Patent’s touch display device by applying an electrode arrangement, as taught by Nagata, so to use a touch display device with an electrode arrangement for providing a capacitive type touchscreen device in which detection accuracy on a touch surface is less likely to decrease (Paragraph [0007]).
US Patent in view of Nagata does not expressly disclose wherein a circular open area is located on a region surrounded by at least four touch sensors of the plurality of touch sensors in the active area, and each of the at least four touch sensors has a side which is adjacent to the circular open area and is a round shape corresponding to a boundary of the circular open area.
Chauveau (Fig. 1-5) discloses wherein a circular open area (8; Fig. 4 and 5; wherein discloses an opening or cutout) is located on a region surrounded by at least four touch sensors (5’ and 5”; Fig. 4 and 5; wherein figure shows at least four different electrodes) of the plurality of touch sensors in the active area (Fig. 4 and 5), and each of the at least four touch sensors (5’ and 5”; Fig. 4 and 5; wherein figure shows at least four different electrodes) has a side which is adjacent to the circular open area 8; Fig. 4 and 5) and is a round shape corresponding to a boundary of the circular open area (Fig. 4 and 5; wherein figure shows electrodes are rounded with respect to the circular open area).


With respect to the dependent claims 2-15:
Claims 2 and 3 are related to US Patented claim 1.
Claims 4-6 are not specifically related to any claims of US Patent but would be further rejected in view of Koide et al (US 2018/0321539 A1) as discussed below.
Claims 7-9 are related to US Patented claim 14.
Claims 10-12 are not specifically related to any claims of US Patent but would be further rejected in view of Kwon et al (US 2016/0378224 A1) as discussed below.
Clams 13 and 14 are related to US Patented claims 22 and 23. 
  	Claim 15 is not specifically related to any claims of US Patent but would be further rejected in view of Nagata et al (US 2017/0185224 A1) as discussed below.
	If Applicant agrees that there exists a Non-provisional Non-Statutory Double Patenting between the Application 16/660356 and US Patent 10,488,966.
	Then, the Examiner respectfully requests Applicant to provide a terminal disclaimer between Application and US Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al (US 2018/0321539 A1) in view of Nagata et al (US 2017/0185224 A1) and Chauveau et al (US 2017/0293380 A1).

Claim 1, Koide (Fig. 1-12) discloses a touch display device (Fig. 1 and 4; wherein discloses a touch display device), comprising: 
a display panel (Fig. 1) having an active area (DA; Fig. 1; Paragraph [0028]; wherein discloses a display area) in which a plurality of pixels (PX; Fig. 1) are disposed (Paragraph [0028]), and a non-active area (SA; Fig. 1; Paragraph [0023]; wherein discloses a surrounding area) outside of the active area (DA; Fig. 1), the active area (DA; Fig. 1) having an outer perimeter including a curved portion (Paragraph [0026]; wherein discloses rounded corners); 
a plurality of touch sensors (CE; Fig. 2; RX; Fig. 3; Fig. 4) disposed on the active area (DA; Fig. 2 and 3); and 
a plurality of touch lines (CW1 and CW2; Fig. 2) disposed on the non-active area (SA; Fig. 2) and connected to the plurality of touch sensors (CW1 and CW2; Fig. 4; Paragraph [0056]), the plurality of touch lines (CE; Fig. 2 and 4; RX; Fig. 3 and 4) 
wherein the plurality of touch sensors (RX; Fig. 3) includes first touch sensors (Fig. 3; wherein top and bottom detection electrodes RX are shown to extend past the rounded corner of the display area DA) positioned adjacent to the curved portion (RN31-RN34; Fig. 3) of the outer perimeter of the active area (DA; Fig. 3), and second touch sensors (Fig. 3; wherein central detection electrodes RX are shown to extend past the straight portion of display area DA) positioned adjacent to a straight portion of the outer perimeter of the active area (DA; Fig. 3), the first touch sensors (RX; Fig. 3) includes first touch sensors (Fig. 3 and 7; wherein top and bottom detection electrodes RX are shown to extend past the rounded corner of the display area DA) having a curved outer edge (Fig. 3 and 7; wherein figure shows at least top and bottom detection electrode have curved portions) which is disposed to protrude toward the outside of the active area (DA; Fig. 3; wherein top and bottom detection electrodes RX are shown to extend outside the display area DA).  
Koide does not expressly disclose wherein a first one of the first touch sensors is insulated from a second one of the first touch sensors which is adjacent to the first one of the first touch sensors, and the first one of the first touch sensors and the second one of the first touch sensors are disposed on a same layer, and 
wherein a circular open area is located on a region surrounded by at least two touch sensors of the plurality of touch sensors in the active area, and each of the at 
Nagata (Fig. 1-9) discloses wherein a first one of the first touch sensors (21D; Fig. 5 and 6; wherein figure shows a first one of first touch sensor at a corner region) is insulated from a second one of the first touch sensors (21C; Fig. 5 and 6; wherein figure shows a second one of first touch sensor at a corner region) which is adjacent to the first one of the first touch sensors (21D; Fig. 4 and 6; wherein figure shows electrodes electrode 21D and 21C being vertical adjacent to each other), and the first one of the first touch sensors (21D; Fig. 5 and 6) and the second one of the first touch sensors (21C; Fig. 5 and 6) are disposed on a same layer (Paragraph [0037]; wherein discloses formed on the supporting base member 26).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide’s touch display device by applying an electrode arrangement, as taught by Nagata, so to use a touch display device with an electrode arrangement for providing a capacitive type touchscreen device in which detection accuracy on a touch surface is less likely to decrease (Paragraph [0007]).
Koide in view of Nagata does not expressly disclose wherein a circular open area is located on a region surrounded by at least four touch sensors of the plurality of touch sensors in the active area, and each of the at least four touch sensors has a side which is adjacent to the circular open area and is a round shape corresponding to a boundary of the circular open area.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide in view of Nagata’s touch display device by applying an opening within the touch electrodes, as taught by Chauveau, so to use a touch display device with an opening within the touch electrodes for at least one opening or cutout, and the separated component portions of the bands or lines interrupted by the opening(s) or cutout(s) are all connected electrically to a controller (Paragraph [0009]).

Claim 4, Koide (Fig. 1-12) discloses wherein a distance between the curved outer edge of the first touch sensors (CE; Fig. 2; wherein figure shows left and right common electrodes CE having rounded outer edge) and the curved portion (RN31 and RN33; Fig. 2) of the outer perimeter of the active area (DA; Fig. 2) is greater than (Fig. 2; wherein the figure shows at least with the left and right common electrodes CE with a rounded outer edge to have a greater distance then the central common electrodes CE) 

Claim 5, Koide (Fig. 1-12) discloses wherein a curvature of the curved outer edge of the first touch sensors (Fig. 2-4; wherein figure shows at least top and bottom detection electrode have curved portions; wherein figure shows left and right common electrode have curved portions) is different (Fig. 2-4; wherein the end electrodes have rounded edges while the central electrodes have straight edges and therefore different curvatures) from a curvature of an outer edge of the second touch sensors (Fig. 2-4; wherein central detection electrodes RX and central common electrodes CE shows edges with no curvature).  

Claim 6, Koide (Fig. 1-12) discloses wherein the first touch sensors (Fig. 2-4; wherein figure shows at least top and bottom detection electrode have curved portions; wherein figure shows left and right common electrode have curved portions) are fewer in number (Fig. 4; wherein the number of electrodes with rounded edges is 4 and the central electrodes without rounded edges is greater than 4 as implied by the dot, dot, dot pattern shown in figure 4) than the second touch sensors (Fig. 2-4; wherein central detection electrodes RX and central common electrodes CE shows edges with no rounded edges).  

Claim 15, Nagata (Fig. 1-9) discloses wherein the plurality of touch sensors (Fig. 5) includes a plurality of Tx electrodes (21A-21D; Fig. 5; Paragraph [0047]) coupled to one another along a first direction (Fig. 5; wherein figure shows electrodes 21 connected in horizontal direction) and a plurality of Rx electrodes (22A-22D; Fig. 5; Paragraph [0047]) coupled to one another along a second direction (Fig. 5; wherein figure shows electrodes 22 connected in vertical direction), and a touch driving signal (31; Fig. 5) is supplied to the Tx electrodes (21A-21D; Fig. 5) and a touch sensing signal (32; Fig. 5) is transmitted from the Rx electrodes (22A-22D; Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide’s touch display device by applying an electrode arrangement, as taught by Nagata, so to use a touch display device with an electrode arrangement for providing a capacitive type touchscreen device in which detection accuracy on a touch surface is less likely to decrease (Paragraph [0007]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al (US 2018/0321539 A1) in view of Nagata et al (US 2017/0185224 A1) and Chauveau et al (US 2017/0293380 A1) as applied to claim 1 above, and further in view of Koide (US 2018/0292698 A1).

Claim 2, Koide (US 2018/0321539 A1) in view of Nagata and Chauveau discloses the touch display device of claim 1.
Koide (US 2018/0321539 A1) in view of Nagata and Chauveau does not expressly disclose wherein the first touch sensors are disposed to protrude toward the 
Koide (US 2018/0292698 A1) (Fig. 2) discloses wherein the first touch sensors (Fig. 2; wherein figure shows at least top and bottom detection electrode have curved portions and extending connection portions) are disposed to protrude toward the outside of the active area (DA; Fig. 2) beyond the second touch sensors (Fig. 2; wherein figure shows central detection electrode adjacent to the detection electrodes at top and bottom; wherein figure further shows straight edge at non-connection edge is shorter than the extending connection edge of top or bottom detection electrode) which are in contact with the straight portion of the outer perimeter of the active area (DA; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide (US 2018/0321539 A1) in view of Nagata and Chauveau’s touch display device by applying a detection electrode arrangement, as taught by Koide (US 2018/0292698 A1), so to use a touch display device with a detection electrode arrangement for providing the display device capable of narrowing the frame (Paragraph [0124]).

Claim 3, Koide (US 2018/0321539 A1) in view of Nagata and Chauveau discloses the touch display device of claim 1.
Koide (US 2018/0321539 A1) in view of Nagata and Chauveau does not expressly disclose wherein at least one virtual extended line of an outer edge of the second touch sensors passes through an area that overlaps an area where the first touch sensors are disposed.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide (US 2018/0321539 A1) in view of Nagata and Chauveau’s touch display device by applying a detection electrode arrangement, as taught by Koide (US 2018/0292698 A1), so to use a touch display device with a detection electrode arrangement for providing the display device capable of narrowing the frame (Paragraph [0124]).

Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al (US 2018/0321539 A1) in view of Nagata et al (US 2017/0185224 A1) and Chauveau et al (US 2017/0293380 A1) as applied to claim 1 above, and further in view of Kim et al (US 2018/0120988 A1).

Claim 7, Koide in view of Nagata and Chauveau discloses the touch display device of claim 1.
Koide in view of Nagata and Chauveau does not expressly disclose further comprising: 

wherein the contact pads have shapes corresponding to the respective outer edges of the touch sensors and 
wherein the plurality of touch sensors are mesh type include holes, and the plurality of contact pads do not include holes.  
Kim (Fig. 1-8) discloses further comprising: 
a plurality of contact pads (C_BL1 and C_BL2; Fig. 6A-8) respectively contacting outer edges of the touch sensors (PP; Fig. 1 and 8), the touch lines (SL; Fig. 6A-8) being connected to the touch sensors (PP; Fig. 6A-8) via the contact pads (C_BL1 and C_BL2; Fig. 6A-8), 
wherein the contact pads (C_BL1 and C_BL2; Fig. 6A-8) have shapes corresponding (Paragraph [0069]) to the respective outer edges of the touch sensors (PP; Fig. 1 and 8) and 
wherein the plurality of touch sensors (PP; Fig. 1 and 8) are mesh type include holes (Paragraph [0075]), and the plurality of contact pads do not include holes (wherein connection portion is not disclosed to be a mesh and therefore does not include holes).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide in view of Nagata and Chauveau’s touch screen device by applying a contact pad, as taught by Kim, so to use a touch screen device with a contact pad for providing a specific connection pattern 

Claim 8, Koide (Fig. 1-12) discloses wherein the plurality of contact pads (TM3 and TM4; Fig. 7) include first contact pads (EL21; Fig. 2) connected to the first touch sensors (RX; Fig. 3; wherein figure shows top detection electrode) and second contact pads (EL22; Fig. 3) connected to the second touch sensors (RX; Fig. 3; wherein figure shows detection electrode adjacent to top detection electrode), and the first contact pads have a curved shape (TM3 and TM4; Fig. 7) according to a shape of the curved outer edge of the first touch sensors (RX; Fig. 7).  

Claim 9, Koide (Fig. 1-12) discloses wherein the first contact pads (EL21; Fig. 3 and 4) are disposed outside of the active area (DA; Fig. 3 and 4).  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al (US 2018/0321539 A1) in view of Nagata et al (US 2017/0185224 A1) and Chauveau et al (US 2017/0293380 A1) as applied to claim 1 above, and further in view of Kwon et al (US 2016/0378224 A1).

Claim 10, Koide (Fig. 1-12) discloses wherein the touch sensors (RX; Fig. 7) are mesh types including holes (MS; Fig. 7; Paragraph [0081]).
Koide in view of Nagata and Chauveau does not expressly disclose wherein including holes which are located to correspond to a light emitting unit of the pixel.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide in view of Nagata and Chauveau’s touch screen device by applying mesh type touch electrodes, as taught by Kwon, so to use a touch screen device with mesh type touch electrodes for providing a flexible display device having improved flexibility (Paragraph [0008]).
 
Claim 11, Koide (Fig. 1-12) discloses wherein a portion of the first touch sensors (RX; Fig. 7) disposed the outside of the active area (DA; Fig. 7) includes at least one of the holes (MS; Fig. 7; Paragraph [0081]).  

Claim 12, Kwon (Fig. 1A-38D) discloses further comprising color filters (CF; Fig. 17D; Paragraph [0187]) overlapping the holes (PXA; Fig. 17D) and a black matrix (TS-BM1 or TS-BM2; Fig. 17D; Paragraph [0191]) overlapping the touch sensors (SP1-L; Fig. 10A and 17D).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide in view of Nagata and Chauveau’s touch screen device by applying mesh type touch electrodes, as taught by Kwon, so to use a touch screen device with mesh type touch electrodes for providing a flexible display device having improved flexibility (Paragraph [0008]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al (US 2018/0321539 A1) in view of Nagata et al (US 2017/0185224 A1) and Chauveau et al (US 2017/0293380 A1) as applied to claim 1 above, and further in view of Kim et al (US 2015/0185942 A1).

Claim 13, Koide in view of Nagata and Chauveau discloses the touch display device of claim 1.
Koide in view of Nagata and Chauveau does not expressly disclose further comprising an encapsulation layer on the active area and on the non-active area, and the plurality of the touch sensors and the plurality of the touch lines are disposed on the encapsulation layer.  
Kim (Fig. 2) discloses further comprising an encapsulation layer (160; Fig. 2; Paragraph [0029]) on the active area (AA; Fig. 2) and on the non-active area (NA; Fig. 2), and the plurality of the touch sensors (183 and 186; Fig. 2) and the plurality of the touch lines (184 and 187; Fig. 2) are disposed on the encapsulation layer (160; Fig. 2; Paragraph [0029]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide in view of Nagata and Chauveau’s touch screen device by applying an encapsulation layer, as taught by Kim, so to use a touch screen device with an encapsulation layer for providing an organic light emitting diode display device with a touch screen and a method of fabricating the same that decrease the number of components and manufacturing costs and have light weight and a thin profile. (Paragraph [0015]).

Claim 14, Kim (Fig. 2) discloses further comprising a cathode electrode (158; Fig. 2; Paragraph [0058]) on the active area (AA; Fig. 2) and the non-active area (NA; Fig. 2), the encapsulation layer (160; Fig. 2) disposed on the cathode electrode (158; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Koide in view of Nagata and Chauveau’s touch screen device by applying an encapsulation layer, as taught by Kim, so to use a touch screen device with an encapsulation layer for providing an organic light emitting diode display device with a touch screen and a method of fabricating the same that decrease the number of components and manufacturing costs and have light weight and a thin profile. (Paragraph [0015]).

Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Koide et al (US 2018/0321539 A1), Nagata et al (US 2017/0185224 A1), Chauveau et al (US 2017/0293380 A1), Koide (US 2018/0292698 A1), Kim et al (US 2018/0120988 A1), Kwon et al (US 2016/0378224 A1), and Kim et al (US 2015/0185942 A1) have been used for new ground rejection.
Claim 1 is rejected in view of newly discovered reference(s) to Chauveau et al (US 2017/0293380 A1).




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/12/2021